DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 13-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15-17 of U.S. Patent No. 11,202,049 (herein, “’049”). Although the claims at issue are not identical, they are not patentably distinct from each other because

	Regarding claim 1 of instant application
Claim 1 of instant application 
Claim 1 of ‘049
A method comprising: 
receiving a request to store a content item; 
determining a chroma component, a luminance component, and an audio component of the content item; 
A method comprising: 
receiving a request to store a content item; 
determining a chroma component, a luminance component, and an audio component of the content item; 
causing a first computing device to store the chroma component, wherein the chroma component comprises a chroma track of the content item, and wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item; and 
causing a first computing device to store the chroma component wherein the chroma component comprises a chroma track of the content item, and wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item; and 
causing a second computing device to store the luminance component and the audio component.
storing on a second computing device the luminance component and the audio component, 
wherein the second computing device is separate from the first computing device.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘049. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘049 in that claim 1 of ‘049 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘049 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘049. That is, claim 1 of instant application is anticipated by claim 1 of ‘049. 
Claim 2 of the instant application corresponds to claim 2 of ‘049 Patent.
Claim 3 of the instant application corresponds to claim 3 of ‘049 Patent.
Claim 5 of the instant application corresponds to claim 4 of ‘049 Patent.
Claim 6 of the instant application corresponds to claim 1 of ‘049 Patent.

	Regarding claim 13 of instant application
Claim 13 of instant application 
Claim 15 of ‘049
A system comprising: 
a first computing device configured to: 
receive a request to store a content item; 
determine a chroma component, a luminance component, and an audio component of the content item; 

An apparatus comprising: 
one or more processors; and 
memory storing processor executable instructions that, when executed by the one or more processors cause the apparatus to: 
receive a request to store a content item; 
determine a chroma component, a luminance component, and an audio component of the content item; 
store the chroma component wherein the chroma component comprises a chroma track of the content item, and wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item; 
cause a first computing device to store a chroma track of the content item, wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item; and 
cause a second computing device to store the luminance component and the audio component; and 
the second computing device configured to output the luminance component.
store, on a second computing device the luminance component and the audio component, wherein the second computing device is separate from the first computing device.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘049. In conclusion, claim 13 of the instant application is anticipated by claim 15 of ‘049 in that claim 15 of ‘049 contains all the limitations of claim 13 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘049 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 13 is generic to all that is recited in claim 15 of ‘049. That is, claim 13 of instant application is anticipated by claim 15 of ‘049. 
Claim 14 of the instant application corresponds to claim 16 of ‘049 Patent.
Claim 15 of the instant application corresponds to claim 17 of ‘049 Patent.

	Regarding claim 17 of instant application
Claim 17 of instant application 
Claim 15 of ‘049
One or more non-transitory computer-readable media storing processor-executable instructions thereon that, when executed by a processor, cause the processor to:
 receive a request to store a content item; 
determine a chroma component, a luminance component, and an audio component of the content item; 

An apparatus comprising: 
one or more processors; and 
memory storing processor executable instructions that, when executed by the one or more processors cause the apparatus to: 
receive a request to store a content item; 
determine a chroma component, a luminance component, and an audio component of the content item;
cause a first computing device to store the chroma component wherein the chroma component comprises a chroma track of the content item, and wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item; and 
cause a first computing device to store a chroma track of the content item, wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item; and
cause a second computing device to store the luminance component and the audio component.
store, on a second computing device the luminance component and the audio component, wherein the second computing device is separate from the first computing device.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘049. In conclusion, claim 17 of the instant application is anticipated by claim 15 of ‘049 in that claim 15 of ‘049 contains all the limitations of claim 17 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘049 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 17 is generic to all that is recited in claim 15 of ‘049. That is, claim 17 of instant application is anticipated by claim 15 of ‘049. 
Claim 18 of the instant application corresponds to claim 16 of ‘049 Patent.
Claim 19 of the instant application corresponds to claim 17 of ‘049 Patent.

Claims 4, 16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of U.S. Patent No. 11,202,049 (herein, “’049”) in view of US 4,779,143 by Oku et al.
	Regarding claim 4 of the instant application, claim 1 of ‘049 teaches claimed as discussed above, but fails to disclose wherein the second computing device comprises at least one of: a set-top-box (STB), a router, a gateway, an access point, an integrated access device (IAD), a content player, a media device, a mobile device, or a digital video recorder (DVR), and wherein the second computing device is separate from the central device.
	Oku et al. discloses wherein the second computing device comprises at least one of: a set-top-box (STB), a router, a gateway, an access point, an integrated access device (IAD), a content player (fig. 5, 100), a media device, a mobile device, or a digital video recorder (DVR), and wherein the second computing device is separate from the central device.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include content player, as taught by Oku et al. into claim 4 of ‘049, because such incorporation would allow for the benefit of playing back synchronized track, thus increase user accessibility of the system.

	Regarding claim 16 of the instant application, claim 15 of ‘049 teaches claimed as discussed above, but fails to disclose wherein the second computing device comprises at least one of: a set-top-box (STB), a router, a gateway, an access point, an integrated access device (IAD), a content player, a media device, a mobile device, or a digital video recorder (DVR), and wherein the second computing device is separate from the central device.
	Oku et al. discloses wherein the second computing device comprises at least one of: a set-top-box (STB), a router, a gateway, an access point, an integrated access device (IAD), a content player (fig. 5, 100), a media device, a mobile device, or a digital video recorder (DVR), and wherein the second computing device is separate from the central device.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include content player, as taught by Oku et al. into claim 15 of ‘049, because such incorporation would allow for the benefit of playing back synchronized track, thus increase user accessibility of the system.

	Claim 20 is rejected for the same reason as discussed in the corresponding claim 16 above.

Claims 7-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 21 of U.S. Patent No. 11,202,049 (herein, “’049”) in view of US 4,779,143 by Oku et al. 

	Regarding claim 7 of instant application
Claim 7 of instant application 
Claim 16 of ‘049
A method comprising: 
receiving, from a first computing device, a chroma track of a content item; 

The apparatus of claim 15, wherein the processor executable instructions when executed by the one or more processors, further cause the apparatus to: receive, from a content player, a request for playback of the content item; 
cause, based on the request, the chroma component to be sent to the content player from the first computing device; and 
receiving from a second computing device, a luminance track of the content item and an audio track of the content item, wherein the second computing device is separate from the first computing device; and 
cause, based on the request, the luminance component and the audio component to be sent to the content player from the second computing device.
synchronizing the chroma track, the luminance track, and the audio track.



	It should be noted that the table above distinguishes the equivalent limitations as recited claim 7 of instant application in comparison to the limitation as recited in claim 16 of ‘049. Furthermore, it is also noted that the method of reproducing in claim 16 of ‘049 application can be performed by the reproducing apparatus of claim 7 of the instant application, and therefore are obvious variants of one another.
	However, claim 16 of ‘049 fails to disclose synchronizing the chroma track, the luminance track, and the audio track.
	Oku et al. discloses synchronizing the chroma track, the luminance track, and the audio track (fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include synchronizing step, as taught by Oku et al. into claim 16 of ‘049, because such incorporation would allow for the benefit of playing back synchronized track, thus increase user accessibility of the system.
Claim 8 of the instant application corresponds to claim 21 of ‘049 Patent.
Claim 9 of the instant application corresponds to claim 16 of ‘049 Patent.
Claim 10 of the instant application corresponds to claim 16 of ‘049 Patent.
Claim 11 of the instant application corresponds to claim 16 of ‘049 Patent.
Claim 12 of the instant application corresponds to claim 17 of ‘049 Patent.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,779,143 by Oku et al. in view of US 4,725,894 by Sasaki et al. and US 4,688,106 by Keller.

Regarding claim 7, Oku discloses a method comprising: receiving, a chroma track of a content item; receiving, a luminance track of the content item and an audio track of the content item (fig. 5, 7 teaches the recorded media content item- the chroma, luminance, and audio components are provided from the storage (fig. 5 (100)) to the content player (fig. 5, 7); and synchronizing the chroma track, the luminance track and the audio track (in addition to discussion above, fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track).
	Oku et al. fails to disclose receiving, from a first computing device; receiving from a second computing device, wherein the second computing device is separate from the first computing device; 
	Sasaki et al. discloses receiving from a first and second computing device (the respective chroma and luminance recording circuities to have comprised, respectively, a computing device (fig. 2A, 2B (71-80), col. 5 lines 34-col. 6 lines 40 for adjusting/correcting respective chrominance and luminance components while recording them. Furthermore, col. 6 lines 51-64 teaches reproducing from a computing device (fig. 2B, 82-90)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to respective recording and reproducing circuitries, as taught by Sasaki et al. into the system of Oku et al., because such incorporation would allow the ability to have corrected/adjusted the respective component as needed, thus increase user accessibility of the system.
	Oku et al. and Sasaki et al. fail to disclose receiving, from a first computing device; receiving from a second computing device, wherein the second computing device is separate from the first computing device; 
	Keller et al. discloses receiving, from a first computing device; receiving from a second computing device, wherein the second computing device is separate from the first computing device (fig. 1, 3 shows parallel recording and reproducing devices for the components of a TV signal rather that a single device with plural channels/tracks)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include separate recording and reproducing circuitries, as taught by Keller et al. into the system of Oku et al., Sasaki et al., because such incorporation would allow the benefit of the recording of full bandwidth component signals without the added cost of specialized equipment, thus increase user flexibility of the system.

Regarding claim 8, the method further comprising reconstituting the chroma track and the luminance track, wherein reconstituting the chroma track and the luminance track comprises synchronizing the chroma track and the luminance track (Oku et al., in addition to discussion above, fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track).

Regarding claim 9, the method further comprising sending, to a user device, the reconstituted chroma track and the luminance track (Oku et al., in addition to discussion above, fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track).

Regarding claim 10, the method further comprising causing output of the reconstituted chroma track and luminance track (Oku et al., in addition to discussion above, fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track).

Regarding claim 11, the method wherein the first computing device comprises a content source and wherein second computing device comprises an edge device (Oku et al., in addition to discussion above, fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track; Sasaki et al., fig. 2A, 2B; Keller et al., fig. 1, 3).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 12, the method further comprising: receiving one or more timing elements associated with the content item; and synchronizing, based on the one or more timing elements, the luminance track, the chroma track, and the audio track (Oku et al., in addition to discussion above, fig. 7, col. 7 lines 15-37 teaches synchronizing of the chroma, the luminance and audio track. Furthermore, fig. 1 of 36 and 38 shows the timing signal elements are added to the recording components during storage/recording whereby they are provided to the player at the time of playback (fig. 7 (212, 214, 272, 274) to cause the component to be played in synchronism with each other).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484